EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Neils (Reg. No. 33,102) on February 4th, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
29.	(Currently Amended) A liquid heating pump for conveying and heating liquid in a household appliance which uses water, the liquid heating pump being at least one of a household dishwasher heating pump or a washing machine heating pump, said liquid heating pump comprising:
	a housing having a centrally arranged suction channel for suctioning the liquid in an axial suction direction, an impeller chamber arranged axially downstream of the suction channel and receiving suctioned liquid, and a diffusor and/or pressure chamber which is arranged axially downstream of the impeller chamber, viewed counter to the suction direction, and which is arranged externally, coaxially, at least around a partial portion of the suction channel;
an impeller rotatably mounted in the impeller chamber for conveying the liquid into the diffusor and/or pressure chamber;
a stationary diffusor in the diffusor and/or pressure chamber, said stationary diffusor comprising a main body having a front wall in facing relation to the impeller at least one guide blade portion extending away from the liquid ejection region, positioned obliquely deviating from a radial direction in the impeller direction, toward an axial outer casing of the main body as far as the axial outer casing of the main body, which is arranged further radially outwardly than the liquid ejection region of the impeller;
a heating device operably connected to the diffusor and/or pressure chamber for heating the liquid, said heating device comprising at least one axially extending, partial portion of an external defining wall of the diffusor and/or pressure chamber, with the axial outer casing of the main body of the stationary diffusor forming at least one axially extending, partial portion of an internal defining wall of the diffusor and/or pressure chamber; and
a discharge port for ejecting the liquid.
30. (Currently Amended) The liquid heating pump of claim 29, wherein the main body of the diffusor has the shape of a circular cylinder, said axial outer casing being defined by an diameter which is selected to be at least equal to 80% of an external diameter of the diffusor and/or pressure 
33.	(Currently Amended) The liquid heating pump of claim 32, wherein the at least one guide blade portion is integrally formed on the front wall of the main body of the stationary diffusor, such that the at least one guide blade portion assumes an oblique position relative to the radial direction of the impeller in a rotational direction thereof, at least one guide blade portion.

34.	(Currently Amended) The liquid heating pump of claim 32, wherein the at least one guide blade portion has a direction of curvature in a rotational direction of the impeller on the front wall of the main body of the stationary diffusor.

35.	(Currently Amended) The liquid heating pump of claim 32, wherein the at least one guide blade portion extends in the form of an outwardly opening arcuate portion.

36.	(Currently Amended) The liquid heating pump of claim 33, wherein the at least one axially protruding guide blade portion extends outwardly with the radially inwardly located initial portion tangentially away from an internal peripheral point on a circle of the liquid ejection region of the impeller, said radially outwardly located end portion opening tangentially on an outer peripheral point on an outer peripheral circle of the axial outer casing of the main body which outer peripheral point is different from the internal peripheral point.

37.	(Currently Amended) The liquid heating pump of claim 32, wherein the main body includes three of said at least one guide blade portion which are integrally formed on the front wall of the main body of the stationary diffusor facing the impeller chamber, such as to extend, when viewed from their radially inwardly located initial portion to their radially outwardly located end, in a peripheral direction over an angular range of  a radial distance, which is located between the liquid ejection region of the impeller and the axial outer casing of the base body.
43.	(Currently Amended) The liquid heating pump of claim 32, wherein the impeller includes a blade which has an oblique position relative to [[a]] the radial direction of the impeller counter to a rotational direction of the impeller.

44.	(Currently Amended) The liquid heating pump of claim 43, wherein an acute intermediate angle of at most 50º is enclosed between an imaginary, tangential, extension of a radial outer end portion of the blade of the impeller and an imaginary, tangential, extension of the initial portion of the at least one guide blade portion protruding from the front wall of the main body facing the impeller chamber in an axial direction.

48.	(Currently Amended) The liquid heating pump of claim 46, wherein, when viewing in the direction of a front wall of the main body facing the impeller chamber, the radially protruding guide blade portion extends on the axial outer casing of the main body of the stationary diffusor at least in an outer peripheral region of the main body which is located between a radially outwardly arranged end of a first one of the at least one axially protruding guide blade portion and a radially inwardly arranged initial portion of a second one of the at least one axially protruding guide blade portion arranged downstream, when viewed in a rotational direction of the impeller.

of the at least one radially protruding guide blade portion radially protruding on an axial outer casing side, and an upstream end of a second downstream one of the at least one radially protruding guide blade portion radially protruding on the axial outer casing side, viewed in a rotational direction of the impeller, wherein in an installed position of the stationary diffusor the outlet is arranged in an upper region of the main body, approximately in the 12 o'clock position thereof.

50.	(Currently Amended) The liquid heating pump of claim 46, wherein the at least one axially protruding guide blade portion is continuously connected, via a connecting portion integrally formed thereon, to a downstream one of the at least one radially protruding guide blade portion assigned thereto on an axial outer casing side, viewed in a rotational direction of the impeller, to form a combined guide blade.

53.	(Currently Amended) The liquid heating pump of claim 52, wherein the axially protruding, circular arc projecting portion has an axial extent which reduces continuously from an initial portion connected to the at least one axially protruding guide blade portion as far as an end connected to the at least one radially protruding guide blade portion on the axial outer casing side.

at least one guide blade portion radially protruding on the axial outer casing of the main body of the stationary diffusor and an upstream extension formed by the radially protruding projecting portion of the connecting portion extends in an outer peripheral region of the main body in a gap between a radial outer end of a first one of the at least one axially protruding guide blade portion and a radial outer end of a second adjacent one of the at least one axially protruding guide blade portion, viewed in the rotational direction of the impeller.

55.	(Currently Amended) The liquid heating pump of claim 50, wherein, viewed in an installed position of the diffusor, the at least one axially protruding guide blade portion and the connecting portion to the at least one radially protruding guide blade portion assigned thereto on the axial outer casing side, are arranged in an upper region of the front wall of the main body facing the impeller chamber such that an air bubble which may be present above the main body in the diffusor and/or pressure chamber is prevented from flowing back inwardly in a direction of a center of the impeller chamber in a rotational operation of the impeller.

56.	(Currently Amended) The liquid heating pump of claim 46, wherein the at least one guide blade portion axially protruding on the front wall of the main body facing the impeller chamber, terminates on an outer periphery of the main body, in a peripheral position in which an upstream one of the at least one radially protruding guide blade portion on an axial outer casing side, viewed in the rotational direction of the impeller, terminates on the axial outer casing of the main body, viewed downstream, with an axial spacing from the front wall of the main body of the stationary diffusor facing the impeller chamber. 
58.	(Currently Amended) A household appliance which uses water, the household appliance being at least one of a household dishwasher or a household washing machine, comprising a liquid heating pump, said liquid heating pump comprising a housing having a centrally arranged suction channel for suctioning the liquid in an axial suction direction, an impeller chamber arranged axially downstream of the suction channel and receiving suctioned liquid, and a diffusor and/or pressure chamber which is arranged axially downstream of the impeller chamber, viewed counter to the suction direction, and which is arranged externally, coaxially, at least around a partial portion of the suction channel, an impeller rotatably mounted in the impeller chamber for conveying the liquid into the diffusor and/or pressure chamber, a stationary diffusor in the diffusor and/or pressure chamber, said stationary diffusor comprising a main body having a front wall in facing relation to the impeller chamber to form a front defining wall of the impeller chamber, said main body of the stationary diffusor including on the front wall at least one guide blade portion which axially protrudes in a direction of the impeller into a liquid ejection region of the impeller arranged around an outer periphery of the impeller, said at least one guide blade portion extending away from the liquid ejection region, positioned obliquely deviating from a radial direction in the impeller direction, toward an axial outer casing of the main body as far as the axial outer casing of the main body, which is arranged further radially outwardly than the liquid 
Examiner’s Amendment Summary
	The Examiner’s Amendment above is supplementary to the one made in 2/18/2021, and includes corrections to minor informalities inadvertently made in the prior version. See Claim 30(ending period) and Claim 50 Line 4(guide blade portions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SABBIR HASAN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745